DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-9, 23, 25, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Petersen et al. US 2013/0050228 A1.
Regarding claims 1, 2 and 4, Petersen discloses:
An integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function, the circuitry including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer; 
a solid metal wall (142) that is ring-shaped positioned above the top metal layer that is not electrically coupled to the circuitry (Figs. 29-37; paras 0126 and 0134-0137); and
wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the solid metal wall to provide a cavity.
(claim 2) para 0137.
(claim 4) para 0002.
Regarding claims 6-9, Petersen discloses:
An integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function, the circuitry including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer;

wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the metal wall to provide a cavity; and
wherein the stress sensitive circuit portion comprises an environmental sensor for sensing a physical parameter (para 0002).
(claim 7) para 0105.
(claim 8) para 0131.
Regarding claim 23, Petersen discloses:
An integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function, the circuitry including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer; and
a continuous solid metal wall (142) positioned above the top metal layer that is not electrically coupled to the circuitry (Figs. 29-37; paras 0126 and 0134-0137), wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the continuous solid metal wall to provide a cavity.
Regarding claims 25, 26 and 28, Petersen discloses:
An integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function including a stress sensitive circuit portion (104) of the circuitry with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads; 
and a plurality of metal features (142b/220 as shown in Fig. 33A) on or above the top metal layer, including a solid metal wall (142) not electrically coupled to the circuitry and metal features on the bond pads or on bump pads, wherein the stress sensitive circuit portion is 
(claim 26) para 0002.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Petersen et al. US 2013/0050228 A1.
Regarding claims 5 and 27, although Petersen does not specifically disclose “where a width of the metal wall is between 10 um and 200 um”, Petersen does provide ample evidence into the preferred width range for the joining ring 142 relative to other materials in the same relative claim range (see para 0131-0137) and the general manufacturing requirements required for the metal wall. As a result, it would have been obvious to one skilled in the art to determine the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 10, 11, 13-16, 24 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Petersen et al. US 2013/0050228 A1 in view of Hunziker et al. US 2020/0182661 A1.
Regarding claims 10, 11 and 13, Petersen discloses:

an integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function, the circuitry
including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads; and
a solid metal wall (142) that is ring-shaped positioned above the top metal layer that is not electrically coupled to the circuitry, wherein the stress sensitive circuit the metal wall to provide a cavity; and portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the solid metal wall to provide a cavity.
	Petersen does not disclose:
a leadframe including leads or lead terminals; and
a mold compound providing encapsulation for the packaged device, wherein at least a portion of the mold compound is excluded from being inside the solid metal wall.
	Hunziker discloses a publication from a similar field of endeavor in which:
a leadframe (7) including leads or lead terminals (2, 21) (Figs. 2-7); and
a mold compound providing encapsulation for the packaged device (Figs. 2-7).
It would have been obvious to one skilled in the art to employ the package device 90 of Petersen within the leadframe structure of Hunziker, similar to that of the sensor chip 3, resulting in “wherein the bonding features are bonded to the leads or to the lead terminals” and “wherein at least a portion of the mold compound is excluded from being inside the solid metal wall” in order to provide further functionality/connection criteria for external integration.
(claim 11) para 0137.
(claim 13) para 0002.
Regarding claim 14, Petersen discloses:
A packaged device, comprising:

a substrate (92) including circuitry configured for a function, the circuitry
including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads, wherein the stress sensitive circuit portion comprises an environmental sensor for sensing a physical parameter (para 0002 and Figs. 15-17 showing package 90 with 140 port for sensor to ambient); and
a metal wall (142) that is ring-shaped positioned above the top metal layer that is not electrically coupled to the circuitry, wherein the stress sensitive circuit the metal wall to provide a cavity; and portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the metal wall to provide a cavity.
	Petersen does not disclose:
a leadframe including leads or lead terminals; wherein the leadframe has an opening configured to so that the stress sensitive circuit portion is exposed to ambient.
a mold compound providing encapsulation for the packaged device, wherein at least a portion of the mold compound is excluded from being inside the solid metal wall.
	Hunziker discloses a publication from a similar field of endeavor in which:
a leadframe (7) including leads or lead terminals (2, 21) (Figs. 2-7) wherein the leadframe has an opening (region occupied by 3 sensor chip) configured so that the stress sensitive circuit portion is exposed to ambient; and
a mold compound providing encapsulation for the packaged device (Figs. 2-7).
It would have been obvious to one skilled in the art to employ the package device 90 of Petersen within the leadframe structure of Hunziker, similar to that of the sensor chip 3, resulting in “wherein the bonding features are bonded to the leads or to the lead terminals” and 
Regarding claim 15, Petersen discloses:
A packaged device, comprising:
an integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function, the circuitry
including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads; and
a solid metal wall (142) that is ring-shaped positioned above the top metal layer that is not electrically coupled to the circuitry, wherein the stress sensitive circuit the metal wall to provide a cavity; and portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the solid metal wall to provide a cavity.
	Petersen does not disclose:
a leadframe including leads or lead terminals, wherein bonding features are flipchip bonded to the leads or to the lead terminals; and
a mold compound providing encapsulation for the packaged device, wherein at least a portion of the mold compound is excluded from being inside the solid metal wall.
	Hunziker discloses a publication from a similar field of endeavor in which:
a leadframe (7) including leads or lead terminals (2, 21) (Figs. 2-7), wherein bonding features (Fig. 7, unnumbered pads on 3 sensor chip) are flipchip bonded (para 0008) to the leads or to the lead terminals; and
a mold compound providing encapsulation for the packaged device (Figs. 2-7).
It would have been obvious to one skilled in the art to employ the package device 90 of Petersen within the leadframe structure of Hunziker, similar to that of the sensor chip 3, resulting in “wherein the bonding features are bonded to the leads or to the lead terminals” and 
Regarding claim 16, Petersen discloses:
A packaged device, comprising:
an integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function, the circuitry
including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads; and
a metal wall (142) that is ring-shaped positioned above the top metal layer that is not electrically coupled to the circuitry, 
wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the metal wall to provide a cavity.
	Petersen does not disclose:
a leadframe including leads or lead terminals; and
a mold compound providing encapsulation for the packaged device, wherein at least a portion of the mold compound is excluded from being inside the solid metal wall.
	Hunziker discloses a publication from a similar field of endeavor in which:
a leadframe (7) including leads or lead terminals (2, 21) (Figs. 2-7); and
a mold compound providing encapsulation for the packaged device (Figs. 2-7).
It would have been obvious to one skilled in the art to employ the package device 90 of Petersen within the leadframe structure of Hunziker, similar to that of the sensor chip 3, resulting in “wherein the bonding features are bonded to the leads or to the lead terminals” and “wherein at least a portion of the mold compound is excluded from being inside the solid metal wall” in order to provide further functionality/connection criteria for external integration. Furthermore, although Petersen/Hunziker do not specfically disclose "wherein the leadframe 
Regarding claim 24, Petersen discloses:
A packaged device (Figs. 15-19 and 29-37), comprising:
an integrated circuit (IC), comprising:
a substrate (92) including circuitry configured for a function, the circuitry including at least one stress sensitive circuit portion (104), with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (10b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads, and
a continuous solid metal wall (142) positioned above the top metal layer that is not electrically coupled to the circuitry; wherein the stress sensitive circuit portion is positioned with at least a majority of its area within an inner area of the substrate that is framed by the continuous solid metal wall to provide a cavity.
Petersen does not disclose:
a leadframe including leads or lead terminals; and
a mold compound providing encapsulation for the packaged device, wherein at least a portion of the mold compound is excluded from being inside the continuous solid metal wall.
	Hunziker discloses a publication from a similar field of endeavor in which:
a leadframe (7) including leads or lead terminals (2, 21) (Figs. 2-7); and
a mold compound providing encapsulation for the packaged device (Figs. 2-7).
It would have been obvious to one skilled in the art to employ the package device 90 of Petersen within the leadframe structure of Hunziker, similar to that of the sensor chip 3, resulting in “wherein the bonding features are bonded to the leads or to the lead terminals” and 
Regarding claims 29-32, Petersen discloses:
An integrated circuit (IC) (Figs. 15-19 and 29-37), comprising:
a substrate (92) including circuitry configured for a function including a stress sensitive circuit portion (104) of the circuitry with at least a portion of nodes (120, 120a, 122) in the circuitry electrically coupled to bond pads (120b) provided by a top metal layer, wherein there are bonding features (124 and/or 132) on the bond pads; 
and a plurality of metal features (142b/220 as shown in Fig. 33A) on or above the top metal layer, including a solid metal wall (142) not electrically coupled to the circuitry and metal features on the bond pads or on bump pads, wherein the stress sensitive circuit portion is positioned with a least a majority of its area within an inner area of the substrate that is framed by the solid metal wall to provide a cavity.
Petersen does not disclose:
a leadframe including leads or lead terminals coupled to the bonding features; and a mold compound covering the IC, wherein at least a portion of the mold compound is excluded from being inside the solid metal wall.
	Hunziker discloses a publication from a similar field of endeavor in which:
a leadframe (7) including leads or lead terminals (2, 21) (Figs. 2-7); and
a mold compound providing encapsulation for the packaged device (Figs. 2-7).
It would have been obvious to one skilled in the art to employ the package device 90 of Petersen within the leadframe structure of Hunziker, similar to that of the sensor chip 3, resulting in “wherein the bonding features are coupled to the lead terminals” and “wherein at least a portion of the mold compound is excluded from being inside the solid metal wall” in order to provide further functionality/connection criteria for external integration.

(claim 31 and 32) Petersen; para 0002.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERROL V FERNANDES/Primary Examiner, AU 2894